OFFICE   OF THE AXT’ORNEY   GENERAL    OF TEXAS
                                    AUSTIN




            Honorable Ti.A. Davis
            State Registrar
            Texas State Board of Health
            Austin, Texaa~
            Dear Sir:




                                                           transariptaof cer-
                                                       ates of birth, death,
                                                        And other questions.
                                                       ng request for an opin-
            loitor this dep
.~$j$
   ,, .~i




                                             10s of the State af
                                          opossd oontrsot is snolosb6



                                er either the Bareeu of Vital
                                .Sfate ~HealthDepar$me& :or
                                 or Health, actlllgthPortgh
                 the stat& orfioer in bharge, is authortied
                 to enter into this oontraot?
                      "(gJ Y non& o,Sthe above ~narnedatate
                .,ageneles'may&awfully enter into kuoh.oon-
                 traat, @ether the orrloer in oharge or any
                 such age&y: la prevented,by reason or auoh
'RonorableviiA. Davis, page 2


        orfioe, rr023lawfully entering into suah
        oontraot, not in his ofl'ioialcapaooity,but
        as an Individual?
          "(3) In the event the Eureau of the Cen-
        SW enters Into the yropoeed.contrsotwith
        an Individual having no orfIoIe1 oonneoticin
        with the Bureau of Vital Statlstloe,am I
        es Registrar,permitted by law to allow suah
        Individual,or his agents, to exemim and
        transcribesuch reoords?
          vU question.(l)Is answered.in the negative
     am3 question (2) In tae arrIrmatIve,should the
     money paid fox the tranaorlptabe handled through ~'
    'the state treasury?
          "Your'attentlonIs oalled to the ~provisiona
     of Rule 54a OS Artlole 4417, V.T.S. end Paragraph
     25 of Rule 47s of the same artiole."
          Role 54a of Article 4417,:Vernon*sRevWed Civil
Statutes, provides forthe Ilqsuanae of oertLiIedoopies of
bI&hsnddeath    ,oer.ttiIoatea.bg,!th~~,S~~~.:,~egI,e~ar.
                                                    upon the
p&pent of a fee of fifty oents for each euoh'oopy,and iixes
fees for any searoh of the reoords or the Bureau of Vltsl
StatlstIaswhen no certified copy Is furnished,but makes the
following spe6IfI.aprovisions to permit the'UnItedStates Ceu-
sue Bureau to obtain o.opIssot suoh reoords:
          w    ~.;an4 provided rurther, that the United
     Statea*&eus Bureau may obtain, rltheut expense
     to'the State, tranmiripta or oertlriedooples or
    'births~and deaths,without payment of the fees here-
     In prescribed;and provlidedfurther, that the State
    Registrar Is hereby authorized. to enter Into au
     agreementwith the United States Bureau of the
     Get&a .toaot as.epeolal agentror that Bureau In
     acoepting the use 61 the frankIng privilege and
     blanks iuraished by that Bureau and 18 authorized
     to aot aa disbursing agent in oraer to have trana-
     orlbed ior that Bureau aopisa of thenbirth and
    death oertlfloatesi'lled,wIththe State Bureau.or
    Vital StatIatIos; , . .*
        .




             'HonorableW. A. Davis,,Pape'3


                        The Bureau of Vital Statistics, the State Health L&+
              partment and the State Board of Health are all agencies of the
              State of Texas, and the persons in charge thereof are all of-
              flaers of the State. "The State Is not bound by contracts made
              In Its behalf by Its offioers or aq,entswithout previous au-
              thority oonferrea by law. . e .* 98 Texas Jurlsprudenoe040;
              Stste vs. Perlstein (Ct. of Clv. App.) 79 9. W. (2d) 543. ze
              f&ridno provision of law authorizingany of said agencies, or
              the officers in oharge thereof, to enter Into any such oon-
              traot as the one here considered.
                       Iu answer,to your first 3lrestlon,therefore, it is
             our opinion that none of said State agenoles may lawrully
             enter into the proposed oontraot.
                        Artlole 441Sa, Vernon's C5vfl Statutes, preaorlbes
              the'autlesor the State Board.or Health; Artioles 44lsa pre-
              eorlbes the duties of the Stste Health Officer, who is exeou-
              five head of the State.Hea1t.hDepartnient;and Article '4477
              .(Rule35a.,et.seq.) sets out the various duties of the Regis-
              trar of the Bureau of Vital Statistlos. One of the requlre-
              men%8 of Artlale 4418b, whlah presorlbes the qualIfloa~tlonsof
&j.~          the St+t,eBealth OPrLoer, ie that he.,~ahall
                                                         devote his 'entbe
            '..
              tGne to the duties of that'offi~@.-..'.~
                                                  We ~riad"ho~Wioh~
                                                                  ,&tat&&y
              restriotionupon either the Registrar OS the Bureau of Vital
            '~StatIstios or stiymember of the State Health Ward.
                       Xt Is therefore our opinion (In answer t'oyour,seoond
             question) that neither the Registrar of the Bureau of Vi,tal
             Stsfistios,nor any member of'the State Health Board ls pro-
..:;j
             hibited by the bws OS Texas from entering  Into the proposed
             aontraot in his individual oapaoity, aside from hIs #fIaial
             position,but that the State Health.Officermay not:'lswfully
             a0 SO.
                       Answerhg’your  third questitm,we are ot~'theopinion
             that, under the provisltinsof Rule 54a of Artlole 4477, quoted
             abovi, end the le~lslatlve intent expressed thereIn, youi a8
             Registrar, are permitted to sllow the aontractor under the pro-
             posed oontraot, md his agents, to examlne and transcribe suoh
             reaords for the purpose of rurnlshlng aoples thereof to the
             Bureau or the aensus, so long as suoh.aotlonresults In no
             expense to the State, ant?no subatantlal~interfersnce with the
             work of the Eureau of Vital StatIstIoe. An exception to thie
Honorable W. A. Davis, page 4


genaral rule however, Is found In Paragraph 25 of Rule 47a of
Artlale 4477, which provides:
          n . . . Neither the State Re@frar nor any
     looal re,gIst.rarshall Issue a certified copy of any
     birth or death certificatewherein a child or an
     adult Is stated to be Illegitimate,unless such
     certifiedcopy Is ordered by a Court of o,ompetent
     @IsdIction."
             Answeringyour last question: Since, as we hav~e
said, none of the state oifloers Involved may execute the pro- .
.posedoontraot in his offlolal qapaclty, and slnoe the proposed
,oontraotappears to oontemplatepayment for the ooples to be
made direct to the oontraotor,the money so paid should not be
paid .throughthe State Treasury. And even it the partIes.de-
sire  $hat’you,  in your offioial oapaoity as State Registrar, act
as diabureingagent (as Isauthorized by the provisionsof Rule
!34a &oted above), there Is no'requlrementthat suoh money be
handled through the State Treasury.
                                          Yours very truly
                                    ATTCRREYCEMERAL OFTEXAS
ATTORNBY OENBRAL OF TEXAS

                                    BY /a/       W. R. Allen
                                                   Assistant
WRArdbrgpr


THIS OPINIONC~SIDERl3DAND
APPROVED XR l.llilTRD
                   CONpBRENCR